Per curiam.
Robert E. Matthews, a member of the State Bar of Georgia, was indicted for the offense of conspiracy in restraint of free and open competition in transactions with the State, a felony under Code Ann. § 26-2308 (a). He entered a plea of guilty to Counts 1 and 2 of the *587indictment and was sentenced on April 5,1982 to a term of one year.
Decided June 30, 1982.
Omer W. Franklin, Jr., General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
William T. Gerard, for appellee.
On April 21,1982, he filed a petition with the State Disciplinary Board for voluntary surrender of his license. The State Disciplinary Board recommends that respondent’s petition for voluntary surrender of license be accepted and that respondent be required to comply with the provisions of the rules of the State Bar of Georgia regarding reinstatement in the event that he seeks readmission to the Bar at some future date. The respondent has waived exceptions to the findings and recommendation of the State Disciplinary Board.
We have reviewed the file and adopt the recommendation of the State Disciplinary Board.

All the Justices concur.